 
 
I 
111th CONGRESS
1st Session
H. R. 1663 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2009 
Mr. Dent (for himself, Mr. Lance, Mr. Paulsen, Mr. Bilbray, Mr. Marchant, Mr. Walden, Mr. Coble, Mr. Marshall, Mrs. Myrick, Mr. Platts, Mr. LoBiondo, Mr. Sessions, Ms. Ginny Brown-Waite of Florida, Mr. Poe of Texas, Mrs. Capito, Mr. Shuler, Mr. Carney, Mr. Tim Murphy of Pennsylvania, Mr. Kirk, Mr. Royce, and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require State and local law enforcement agencies to determine the immigration status of all individuals arrested by such agencies for a felony, to require such agencies to report to the Secretary of Homeland Security when they have arrested for a felony an alien unlawfully present in the United States, to require mandatory Federal detention of such individuals pending removal in cases where they are not otherwise detained, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice for the Newark College Students Act.
2.Identification of aliens unlawfully present upon felony arrest
(a)Availability of investigative resourcesSection 236(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(d)(1)) is amended—
(1)in the matter preceding subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security;
(2)in subparagraph (A)—
(A)by strking the Service and inserting the Department of Homeland Security; and
(B)by striking aggravated felonies and inserting a felony (under the law that is the basis of the arrest) or an aggravated felony (as defined in section 101(a)(43)); and
(C)by striking aliens; and inserting aliens, and to determine whether such individuals are unlawfully present in the United States;; and
(3)in subparagraph (B)—
(A)by striking the Service and inserting the Department of Homeland Security; and
(B)by striking an aggravated felony; and inserting a felony (under the law that is the basis of the arrest) or an aggravated felony (as defined in section 101(a)(43)); .
(b)Required use of investigative resourcesSection 236(d) of the Immigration and Nationality Act (8 U.S.C. 1226(d)) is amended by adding at the end the following:

(4)
(A)A State or local law enforcement official who arrests an individual for a felony (under the law that is the basis of the arrest)—
(i)shall, through the investigative resources described in paragraph (d)(1)(A), determine whether the individual is an alien unlawfully present in the United States; and
(ii)shall inform the court having jurisdiction over the felony case when the official has determined that the individual is such an alien.
(B)A court described in subparagraph (A)(ii) shall inform the Department of Homeland Security of the disposition of a felony case described in such subparagraph..
3.Federal detention of unlawfully present aliens
(a)CustodySection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended—
(1)in subparagraph (C), by striking or at the end;
(2)in subparagraph (D), by adding or at the end; and
(3)by inserting after subparagraph (D) the following:

(E)has been determined under subsection (d)(4)(A) to be an alien unlawfully present in the United States,.
(b)ReleaseSection 236(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(2)) is amended by adding at the end Notwithstanding any other provision of this paragraph, an alien taken into custody under paragraph (1)(E) may not be released except in furtherance of the felony case described in subsection (d)(4)(B). 
 
